Citation Nr: 1007886	
Decision Date: 03/03/10    Archive Date: 03/11/10

DOCKET NO.  08-18 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for chondromalacia of the right 
knee. 



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from 
September 1975 to April 1976.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from an April 
2006 rating decision of the Chicago, Illinois Department of 
Veterans Affairs (VA) Regional Office (RO).  In September 
2009, a Travel Board hearing was held  before the 
undersigned; a transcript of the hearing is associated with 
the claims file.  At the Veteran's request at the hearing the 
case was held in abeyance 90 days for the submission of 
additional evidence; that period of time lapsed, and no 
additional evidence was received.     


FINDINGS OF FACT

1. An unappealed August 1998 rating decision declined to 
reopen a claim of service connection for right knee 
chondromalacia that had been previously denied based on 
findings that such disability pre-existed the Veteran's 
service and was not aggravated therein.

2. Evidence received since the August 1998 rating decision 
does not tend to show that the Veteran's right knee 
chondromalacia did not pre-exist service or that it increased 
in severity therein; does not relate to the unestablished 
facts necessary to substantiate the claim of service 
connection for right knee chondromalacia; and does not raise 
a reasonable probability of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has not been received and the claim 
of service connection for right knee chondromalacia may not 
be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her representative 
of any information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  VCAA notice requirements apply to 
all five elements of a service connection claim: 1) veteran 
status; 2) existence of a disability; 3) a connection between 
the Veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 
(2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that 
in a claim to reopen a previously finally denied claim, VCAA 
notice must notify the claimant of the meaning of new and 
material evidence and of what evidence and information (1) is 
necessary to reopen the claim; (2) is necessary to 
substantiate each element of the underlying service 
connection claim; and (3) is specifically required to 
substantiate the element or elements needed for service 
connection that were found insufficient in the prior final 
denial on the merits.

The Veteran was advised of VA's duties to notify and assist 
in the development of the claim prior to its initial 
adjudication.  A January 2006 letter provided him notice 
substantially in accordance with Kent, and also explained the 
evidence VA was responsible for providing and the evidence he 
was responsible for providing.  A March 2006 letter informed 
him of disability rating and effective date criteria.  He has 
had ample opportunity to respond/supplement the record.  It 
is not alleged that notice in this case was less than 
adequate.

The Veteran's pertinent service treatment records (STRs) and 
post-service treatment records have been secured.  Although, 
the duty to assist by arranging for a VA examination or 
obtaining a medical opinion does not attach until a 
previously denied claim is reopened (See 38 C.F.R. § 3.159 
(c)(4)(iii)), the RO nevertheless secured a VA medical 
opinion in March 2008.  The appellant has not identified any 
evidence that remains outstanding.  VA's duty to assist is 
met.  Accordingly, the Board will address the merits of the 
claim.

B.	Legal Criteria, Factual Background, and Analysis

Historically, a May 1987 rating decision denied the Veteran's 
claim of service connection for right knee chondromalacia 
based on findings that the disability pre-existed his service 
and was not aggravated therein.  He did not appeal this 
decision and it became final.  38 U.S.C.A. § 7105.  In May 
1998 he filed a claim to reopen and an August 1998 rating 
decision continued the denial.  He did not appeal this 
decision, and it also became final.  Id. 

Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered.  Id.  However, a claim on which there is a 
final decision may be reopened if new and material evidence 
is submitted.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Initially, the Board notes that it has reviewed all of the 
evidence in the Veteran's claims file, with an emphasis on 
the evidence relevant to this appeal.  Although the Board has 
an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize 
the relevant evidence where appropriate and the analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to the claim.

Evidence of record at the time of the August 1998 rating 
decision included:

*	April 1976 Medical Board Report noting that the Veteran 
was discharged due to chondromalacia of the right knee 
secondary to a contusion that was neither incurred in, 
nor aggravated by, a period of active military service 

*	STRs noting in-service complaints and treatment for 
right knee pain

*	March 1976 orthopedic consultation report noting that 
the Veteran was treated with a right knee cylinder cast 
for 3 weeks 

*	March 1987 VA examination report noting a diagnosis of 
moderately symptomatic right knee chondromalacia.

*	August 1998 VA examination report noting a diagnosis of 
chronic right knee pain in the retropatellar area and 
right knee chondromalacia

The instant claim to reopen was received in January 2005.  
Evidence received since the August 1998 rating decision 
includes: 
*	November 1996 to November 2005 VA outpatient treatment 
records that are silent for findings, treatment, or 
diagnosis relating to right knee chondromalacia

*	March 2008 VA outpatient treatment record that is silent 
for findings, treatment, or diagnosis relating to right 
knee chondromalacia

*	March 2008 opinion by a VA physician who reviewed the 
Veteran's claims file, indicating "It is less likely 
than not that [the Veteran's] pre-existing right knee 
condition was aggravated beyond normal progression by 
his activities while in the military."  It was noted 
that the Veteran was medically discharged from service 
because of pre-existing right knee chondromalacia.  

As the Veteran's claim of service connection for right knee 
chondromalacia was previously denied based on findings that 
such disability pre-existed service, and was not aggravated 
therein, for evidence received to be new and material in this 
matter, it must relate to these unestablished facts (i.e. it 
must indicate or suggest that right knee chondromalacia did 
not pre-exist service or that it was aggravated therein 
beyond natural progression).

The additional evidence is new to the extent that it was not 
previously of record.  However, it is not material to the 
claim as it is not competent evidence that tends to show 
either that the Veteran's right knee chondromalacia did not 
pre-exist service or that it was aggravated (increased in 
severity) therein.  The additional VA treatment records are 
silent for right knee chondromalacia (or any indication that 
such disability increased in severity during service).  In a 
claim to reopen, the duty to assist by obtaining a medical 
advisory opinion does not attach unless the claim is 
reopened.  38 C.F.R. § 3.159(c)(4)(C)(iii).  The RO 
nevertheless secured a VA medical nexus opinion in this 
matter in March 2008.  This opinion is against (and not 
probative of) the Veteran's claim.  Therefore, it does not 
raise a reasonable possibility of substantiating the claim, 
and is not material.  

Therefore, the additional evidence received since the August 
1998 rating decision does not pertain to the unestablished 
facts necessary to substantiate the claim of service 
connection for the Veteran's right knee chondromalacia; does 
not raise a reasonable probability of substantiating the 
claim; and is not material.  Accordingly, the claim may not 
be reopened.


ORDER

The appeal to reopen a claim of service connection for right 
knee chondromalacia is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


